NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0933n.06

                                           No. 13-5306                                  FILED
                                                                                    Oct 30, 2013
                          UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


CONNIE THACKER,                                 )
                                                )
       Plaintiff-Appellant,                     )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
SCHNEIDER ELECTRIC USA, INC.                    )    EASTERN DISTRICT OF KENTUCKY
                                                )
       Defendant-Appellee.                           )

                                            /

BEFORE:        MERRITT and CLAY, Circuit Judges; and STAFFORD, District Judge.*

       STAFFORD, District Judge.

       The plaintiff-appellant, Connie Thacker ("Thacker"), filed this ERISA action after her

former employer, Schneider Electric USA, Inc. ("Schneider"), denied her applications for

disability retirement and disability life insurance benefits. The district court entered summary

judgment for Schneider. On Thacker's appeal from that judgment, we AFFIRM.

                                      I. BACKGROUND

       Schneider (f/k/a Square D Company) hired Thacker on June 22, 1994, to work at a plant

in Lexington, Kentucky. As a union employee, Thacker was eligible to participate in employee-

sponsored benefit plans governed by the Employee Retirement Income Security Act of 1974

("ERISA"), 29 U.S.C. §§ 1001–1461, including the Square D Company Coordinated Bargaining


       *
        The Honorable William H. Stafford, Jr., Senior United States District Judge for the
Northern District of Florida, sitting by designation.
Employees' Pension Plan (the "Pension Plan") and the Group Life and Health Plan for

Coordinated Bargaining Employees (the "Life and Health Plan"). The Pension Plan is an

"employee pension benefit plan" as defined in 29 U.S.C. § 1002(2). The Life and Health Plan is

an "employee welfare benefit plan" as defined in 29 U.S.C. § 1002(1). At all relevant times,

Schneider (or its predecessor, Square D Company) has been the plan sponsor for both the

Pension Plan and the Life and Health Plan. The plan administrator for both plans is an

administrative committee appointed by Schneider. Both plans grant broad discretion to the plan

administrator to determine eligibility for benefits and to construe and interpret the terms of the

respective plan documents.

       Thacker began a disability leave of absence on June 3, 2008. After that date, she did not

return to work or perform any of her job functions. On June 15, 2009, Thacker stopped paying

the required premiums under the Life and Health Plan. She was advised in November 2009 that,

in fact, her medical and life insurance coverage was cancelled retroactive to June 15, 2009, for

non-payment of premiums.

       On September 23, 2010, more than a year after she ceased being covered under the Life

and Health Plan, Thacker applied to Schneider for both disability retirement benefits and

disability life insurance benefits. Included with her applications was a copy of a letter from the

Social Security Administration ("SSA") dated September 16, 2010, advising Thacker that she

was entitled to monthly disability benefits retroactive to June 1, 2009.1 Her application for

disability life insurance benefits was soon after denied based on her failure to submit proof—as

required by the Life and Health Plan—of "Total and Permanent Disability" within one year after

       1
          The SSA determined that Thacker became disabled on December 31, 2008, entitling
her to benefits beginning five months later.
                                                 -2-
ceasing to be a covered individual. Her application for disability retirement benefits was

similarly denied for untimeliness.

       After she unsuccessfully appealed the two decisions administratively, Thacker filed this

action, seeking reversal of the plan administrator's denial of her applications for benefits. The

district court entered summary judgment for Schneider, finding—among other things—that the

denial of Thacker's applications for benefits was not arbitrary and capricious. This appeal

followed.

                                  II. STANDARD OF REVIEW

       We review de novo a district court's grant of summary judgment in an ERISA action,

"applying the same standard of review to the administrator's action as required by the district

court." Bidwell v. Univ. Med. Ctr., Inc., 685 F.3d 613, 616 (6th Cir. 2012) (quoting Moore v.

Lafayette Life Ins. Co., 458 F.3d 416, 427 (6th Cir. 2006)). Summary judgment is appropriate

where the pleadings and affidavits show that there is no genuine issue of material fact and one

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In an ERISA case, the

relevant genuine issue of material fact is whether the administrator's decision was appropriate in

light of the applicable standard of review. Farhner v. United Transp. Union Discipline Income

Prot. Program, 645 F.3d 338, 342 (6th Cir. 2011).

       ERISA does not specify the judicial standard of review applicable to actions challenging

a plan administrator's benefits determination. In Firestone Tire & Rubber Co. v. Bruch, 489 U.S.

101 (1989), however, the Supreme Court established that a denial of benefits "is to be reviewed

under a de novo standard unless the benefit plan gives the administrator . . . discretionary

authority to determine eligibility for benefits or to construe the terms of the plan." Id. at 115.


                                                 -3-
When discretionary authority to determine eligibility for benefits or to construe the terms of a

plan is granted to an ERISA plan administrator, the highly deferential arbitrary-and-capricious

standard of review is appropriate. Judge v. Metro. Life Ins. Co., 710 F.3d 651, 657 (6th Cir.

2013).

         Here, the district court found—and Thacker does not dispute—that both the Pension Plan

and the Life and Health Plan give the plan administrator discretionary authority to not only

interpret the terms of the respective plans but also to determine eligibility for benefits under the

plans. The district court accordingly determined—and we agree—that the arbitrary-and-

capricious standard of review governs the issues in this case. The district court correctly rejected

Thacker's arguments for a less deferential standard of review based on the plan administrator's

purported bias. See id. at 664.

                                          III. ANALYSIS

         We review de novo a district court's decision regarding the denial of benefits under an

ERISA plan. Smith v. Cont'l Cas. Co., 450 F.3d 253, 258 (6th Cir. 2006). Like the district court,

we will not overturn an administrator's discretionary decision to deny benefits unless that

decision was arbitrary or capricious. An administrator's decision is not arbitrary or capricious "if

it is the result of a deliberate, principled reasoning process and if it is supported by substantial

evidence." Glenn v. MetLife, 461 F.3d 660, 666 (6th Cir. 2006) (internal quotation marks

omitted).




                              A. Disability Life Insurance Benefits


                                                  -4-
       Thacker's application for disability life insurance benefits was denied because she failed

to submit proof of total and permanent disability within a year after she ceased to be a covered

individual under the Life and Health Plan. The Life and Health Plan expressly provides that "[i]f

you become totally and permanently disabled, your Term Life Insurance will be paid to you . . .

[provided] you furnish proof of Total and Permanent Disability within a year after ceasing to be

a covered individual." The Life and Health Plan also provides that, if—as here—an employee

becomes totally disabled prior to age 60, "life insurance will be continued during the period of

total disability, as long as premiums are paid." The plan administrator determined that Thacker

ceased to be a covered individual on June 15, 2009, based on her failure to pay the required

premiums after that date. Thacker does not dispute that she failed to pay the required premiums

after June 15, 2009. She also does not dispute that she submitted her SSDI award, which

qualified as proof of total and permanent disability, more than a year after she stopped paying

the required life insurance premiums. Because Thacker failed to comply with the clear terms of

the Life and Health Plan, the plan administrator's denial of Thacker's application for disability

life insurance benefits was not arbitrary or capricious. Thacker's arguments to the contrary are

without merit.

                               B. Disability Retirement Benefits

       Under the terms of the Pension Plan, "an application for disability retirement benefits

must be filed with the Administrator within two years after the date the Participant is last

actively at work at the Company as a condition to receiving disability retirement benefits." Also

under the terms of the Pension Plan, a social security disability award may be used to support a

claim for total and permanent disability "provided that the Social Security Disability is incurred


                                                 -5-
while the participant is in the Company's active employ; and further provided that the effective

date of the Social Security disability benefits must be a date within six (6) months after the date

the Participant stops actively working at the Company." The Pension Plan does not define the

phrases "active employ," "actively at work," or "actively working."2

       The plan administrator denied Thacker's claim for disability retirement benefits for two

reasons: (1) Thacker failed to submit her application for benefits within two years after the date

she was last "actively at work at the Company;" and (2) the social security disability award that

she submitted as evidence of a total and permanent disability did not become effective within six

months after the date she stopped "actively working at the Company." The plan administrator

determined that Thacker stopped "actively working at the Company" on June 3, 2008, the day

her medical leave of absence began. Her application for benefits was submitted on September

24, 2010, more than two years later; and her SSDI award became effective on June 1, 2009, more

than six months after she began her leave of absence. The plan administrator thus determined

that Thacker failed to meet the Pension Plan's timing requirements.

       The district court concluded that the plan administrator's interpretation of the phrases

"actively at work" and "actively working" was reasonable and, accordingly, found nothing

arbitrary or capricious about the administrator's decision to deny Thacker's claim for retirement

benefits based on the untimeliness of Thacker's application and SSDI award. We agree with the

district court's assessment. ERISA plan provisions are interpreted "according to their plain

meaning, in an ordinary and popular sense." Perez v. Aetna Life Ins. Co., 150 F.3d 550, 556 (6th

Cir. 1998) (en banc). Used in the ordinary sense, the words "actively working" and "actively at

       2
          In contrast, the Life and Health Plan defines "actively at work" to mean "working your
regularly scheduled hours per week."
                                                 -6-
work" denote a functioning employee who is performing her job duties. It was thus reasonable

for the plan administrator to find that, when Thacker took leave of absence on June 3, 2008,

neither coming to her place of work nor performing any of her job duties thereafter, she stopped

"actively working at the Company." It follows that the plan administrator's decision to deny

Thacker's application for retirement benefits based on her failure to comply with the Pension

Plan's timing requirements was neither arbitrary nor capricious.3

                                      IV. CONCLUSION

       For the reasons stated above and for the reasons stated by the district court, we

AFFIRM.




       3
         Like the district court, we find that Thacker's estoppel claim is foreclosed by Bloemker
v. Laborers' Local 265 Pension Fund, 605 F.3d 436 (6th Cir. 2010), which sets forth the
elements of an estoppel claim where, as here, a pension plan's terms are unambiguous. See id. at
442–43. That being the case, the district court did not err in denying Thacker's request to
supplement the administrative record or to conduct limited discovery regarding her estoppel
claim.
                                                -7-